On Petition eoe a Rehearing.
Whitson, J.
We have carefully examined tbe petition for a rehearing in this case, and see no reason why one should be granted. Some questions are raised which were not argued upon tbe bearing already bad, but we do not think tbe positions taken by tbe petitioner are tenable. Section 32 of tbe civil practice act, we think, fully authorizes just such a judgment as was given in this case.
As to tbe point that plaintiff avers no order, but avers in lieu of such order an indorsement and delivery to him of tbe note, it is a well-known principle of tbe law merchant, that a bare and naked indorsement is sufficient to pass all tbe interest of tbe payee in such a note, and after that, whoever held tbe note would be prima facie tbe owner. Plaintiff alleges that tbe payee, Isb, indorsed tbe note and delivered it to him, and if be was, at the time of bringing tbe suit, tbe holder, tbe presumption must follow that be was tbe owner. We do not think tbe allegation that tbe plaintiff was the owner and bolder of tbe note was a conclusion of law; yet, if it were so, that allegation was mere surplus-age, and there was a complete case stated in tbe complaint without it.
Rehearing denied.